EXHIBIT 99.1 AVINO SILVER & GOLD MINES LTD. Condensed Consolidated Interim Financial Statements For the three months ended March 31, 2014 and 2013 1 MANAGEMENT’S RESPONSIBILITY FOR FINANCIAL REPORTING The condensed consolidated interim financial statements of Avino Silver & Gold Mines Ltd. (the “Company”) are the responsibility of the Company’s management. The condensed consolidated interim financial statements are prepared in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board, and reflect management’s best estimates and judgments based on information currently available. Management has developed and is maintaining a system of internal controls to ensure that the Company’s assets are safeguarded, transactions are authorized and properly recorded, and financial information is reliable. The Board of Directors is responsible for ensuring management fulfills its responsibilities. The Audit Committee reviews the results of the annual audit and reviews the condensed consolidated interim financial statements prior to their submission to the Board of Directors for approval. The condensed consolidated interim financial statements as at March 31, 2014 and for the periods ended March 31, 2014 and 2013 have not been audited by the Company’s independent auditors. “David Wolfin” David Wolfin President & CEO May 28, 2014 “Malcolm Davidson” Malcolm Davidson, CA Chief Financial Officer May 28, 2014 2 AVINO SILVER & GOLD MINES LTD. Condensed Consolidated Interim Statements of Financial Position (Expressed in Canadian dollars) Note March 31, December 31, (unaudited) ASSETS Current assets Cash and cash equivalents $ $ Interest receivable Sales taxes recoverable Accounts receivable Prepaid expenses and other assets Inventory 3 Exploration and Evaluation Assets 4 Plant, Equipment and Mining Properties 5 Investments in Related Companies 6 Investments in Other Companies 7 Reclamation Bonds $ $ LIABILITIES Current liabilities Accounts payable and accrued liabilities $ $ Amounts due to related parties 12 Current portion of finance lease obligations 13 Taxes payable Warrant Liability 8 - Finance Lease Obligations 13 Reclamation Provision 9 Deferred Tax Liabilities Total liabilities EQUITY Share Capital 10 Equity Reserves Treasury Shares (14,180 shares, at cost) ) ) Accumulated Other Comprehensive Income Accumulated Deficit ) ) Total Equity $ $ Commitments – Note 15 Subsequent Event – Note 17 Approved by the Board of Directors on May 28, 2014: Gary Robertson Director
